DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0084051 A1 (Kubo).
	Kubo discloses, referring primarily to figures 1-10, a substrate structure comprising: a base substrate (MB1) including a first conductive plate (Ps1) and a second conductive plate (Pd1); a first element (SP1) connected to the first conductive plate and the second conductive plate ([0048]); and a second element (CP1) connected to the first conductive plate and the second conductive plate ([0048]), wherein the first conductive plate and the second conductive plate are disposed on the base substrate on the same plane in a state of being electrically insulated from each other (best seen in figure 5), the first element is mounted on a first main surface of the base substrate, and the second element is mounted on a second main surface that is on the opposite side to the first main surface relative to the base substrate (best seen in figure 3) [claim 1], wherein the base substrate includes an insulating portion (SR) that is molded in a mold with the first conductive plate and the second conductive plate acting as inserts, and the insulating portion insulates the first conductive plate and the second conductive plate from each other, and holds the first conductive plate and the second conductive plate in a state of extending along the same plane ([0045]) [claim 2], wherein the first element and the second element are mounted so as to at least partially overlap each other in a direction extending along a boundary between the first conductive plate and the second conductive plate (figures 2 & 3, [0058]) [claim 7], wherein the first element and the second element are mounted dispersed on two sides of a boundary between the first conductive plate and the second conductive plate (figure 3) [claim 8].

	Alternately, Kubo discloses, referring primarily to figures 1-10, a substrate structure comprising: a base substrate (MB1) including a first conductive plate (Ps2) and a second conductive plate (Pd2); a first element (CP1) connected to the first conductive plate and the second conductive plate ([0048]); and a second element (SP1) connected to the first conductive plate and the second conductive plate ([0048]), wherein the first conductive plate and the second conductive plate are disposed on the base substrate on the same plane in a state of being electrically insulated from each other (best seen in figures 2, 3), the first element is mounted on a first main surface of the base substrate, and the second element is mounted on a second main surface that is on the opposite side to the first main surface relative to the base substrate (best seen in figure 3) [claim 1], wherein the first element and the second element are mounted so as to at least partially overlap each other in a direction extending along a boundary between the first conductive plate and the second conductive plate (figures 2 & 3, [0058]) [claim 3], wherein the first element and the second element are mounted dispersed on two sides of a boundary between the first conductive plate and the second conductive plate (best seen in figure 2) [claim 4], wherein the first element and the second element are mounted dispersed on two sides of a boundary between the first conductive plate and the second conductive plate (best seen in figures 2, 3) [claim 9].

Allowable Subject Matter
Claims 5, 6, and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 5 and 6 state the limitation “wherein the first element is a first switching element that includes a first control terminal that receives a control signal, and allows and interrupts the passage of a current between the first conductive plate and the second conductive plate in response to the control signal received by the first control terminal.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art.
	Claim 10 states the limitation “wherein the first element is a first switching element that includes a first control terminal that receives a control signal, and allows and interrupts the passage of a current between the first conductive plate and the second conductive plate in response to the control signal received by the first control terminal.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art.
Claim 11 states the limitation “wherein the first element is a first switching element that includes a first control terminal that receives a control signal, and allows and interrupts the passage of a current between the first conductive plate and the second conductive plate in response to the control signal received by the first control terminal.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art.
Claim 12 states the limitation “wherein the first element is a first switching element that includes a first control terminal that receives a control signal, and allows and interrupts the passage of a current between the first conductive plate and the second conductive plate in response to the control signal received by the first control terminal.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C NORRIS whose telephone number is (571)272-1932. The examiner can normally be reached 7:15-15:15 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY C. NORRIS
Examiner
Art Unit 2847



/JEREMY C NORRIS/Primary Examiner, Art Unit 2847